DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I.	Claims 17-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 17-20, please rewrite the method claims with specific steps as is conventional.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


II.	Claim(s) 1,2,3,4,5 and 9 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Weltin-Wu(NPL: ISCC2015/session 25/RF frequency generation from GHz to THz/25.1 cited by applicants)

The reference to Weltin-Wu et al discloses a Delta-Sigma  Frequency to Digital converter(FDC), see figure below, where a PFD is shown receiving a reference signal. A dual mode ring oscillator (DMRO) is also shown in the figure that is driven by the PFD output. A ring phase calculator samples the outputs of the DMRO to calculate the phase of the DMRO.






    PNG
    media_image1.png
    302
    1148
    media_image1.png
    Greyscale





Re claim 2:
The constant M, is subtracted at the input of the accumulator as shown in the figure and a value, for example, 80 is chosen to allow for the DMRO to settle to the ref in a certain timeframe. 




    PNG
    media_image2.png
    652
    505
    media_image2.png
    Greyscale

See page 2020, below the table, in reference:  “…

    PNG
    media_image3.png
    191
    537
    media_image3.png
    Greyscale
 ….”
Re claim 3: The Dual mode Ring Oscillator operates in a range, see table with DMRO parameters for high and low frequency that sets the range.
Re claim 4, the DMRO and ring phase calculator allows for the digital background calculations.

Re claim 5: the digital background calibration is part of the feedback around the clip accumulator that compensates the forward path of the Δ∑ FDC path as seen in the figure above.
Re claim 9: the FDC allows for the DMRO to operate without using any analog frequency control. See figures 25.1.1 and 25.1.2



Allowable Subject Matter
Claims 6, 7, 8 and  10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 are allowed.
Claims 17-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849